. .




                 TEEA~ITORNEY                  GENEHAL
                             OFTEXAS
                             Auwxmu    11. Tsx~n


                            December 18, 1957

      Honorable Raymond W. Vowel1          Opinion No. WW-327
      Acting Executive Director
      Board for Texas State                Re:     The ~authority of the Board
       Hospitals and Special Schools               for Texas State Hospitals
      Austin, Texas                                and Special Schools to
                                                   conduct a timber manage-
                                                   ment program on certain
                                                   property in the Alabama-
                                                   Coushatta Indian Reserva-
                                                   tion, and related ques-
      Dear Mr. Vowell:                             tions,
                Your opinion request is concerned with the sale of
      timber from the 3,071-acre tract, owned by the State of Texas in
      the Alabama-Coushatta Indian Reservation in Polk County.
                In our opinion No. WW-43, we reviewed at length the
      history of Indian legislation in Texas. The 3,071-acre tract
      was bought by the Federal Government in 1928 for the purpose of
      enlargin the then existing reservation, Under Public Law 627,
      Acts of 83rd Congress, 1954, 68 Stat. 768, 25 U.S.C.A., Sets.
      721 et seq., the Federal Government was authorized to deed said
      tract to the State of Texas, to be held by it "in trust for the
      benefit of the Indians of the Alabama and Coushatta tribes of
      Texas, subject to such conditions regarding management and use
      as the State of Texas may prescribe and the disposition of such
      lands shall be subject to approval of a majority of the adult
      members of the Alabama and Coushatta tribes of Texas."
                In anticipation of the adoption of Public Law 627 the
      Texas Legislature adopted Senate Concurrent Resolution No. 31
      (Acts, 19539 R.S. p0 1078), authorizing the Governor to accept
      on behalf of the &ate a transfer of the trust responsibilities
      of the United States respecting the lands and other assets of
      said tribes, and authorizing the Governor to "designate the
      State agency in which such trust responsibilities shall rest,
      and the agency so designated shall have authority to promulgate
      rules and regulations for the administration of the trust and
      the protection of the beneficial interest of the Indians in such
      lands and other assets." Your Board was designated as the State
      agency to assume such trust responsibilities.
                Your letter states:
Honorable Raymond W. Vowell, page 2   (w-327)


         "Since acquisition of these lands this
    Board has determined that a business-l1ke forest
    management program should be conducted on this
   ,.acreage. It is contemplated to harvest market-
    able timber and do such replanting as necessary
    in order to carry out this program. Contact has
    been made with the Texas Forest Service with re-
    spect to assistance in carrying out such a timber
    management program and they have indicated that
    they could possibly cooperate with us in this
    effort.*
          You request our opinion as to (1) whether your Board
may conduct such timber management program; (2) whether the
approval of the Indian tribes is necessary; (3) whether a por-
tion of the proceeds of timber sales may be used to pay Texas
Forest Service for its services and &) what disposition is to
be made of receipts from timber sales and how may same be ex-
pended.
          It is clear that one main purpose of both the State
and Federal governments in effecting this transfer of trust re-
sponsibilities was to enable a State agency to develop the tim-
ber resources of said reservation. The report of the House
Committee considering Public Law 627 is set forth at length in
U. S. Code Congressional and Administrative News, 19.54,pO 3119.
The following is found in the Committee Report:
         "The tribal assets consist solely of land
    upon which there is an excellent stand of timber,
    In accordance with Set, 6 of that Act the Secre-
    tary of the Interior has an obligation to regu-
    late the operation and management of Indian for-
    estry units on the principle of sustained-yield
    management. It has been impracticable for the
    Department of the Interior to do so in the case
    of the Alabama and Coushatta unit, because its
    relatively small size and its distance from other
    Indian forestry units have not warranted the ex-
    penditure of funds for such supervision. However,
    the nearest office of the State of Texas Forest
    Service, which is seventeen miles from the Alabama
    and Coushatta Reservation, is conducting various
    forestry protection and conservation measures
    with respect to timber lands within the general
    area surrounding the reservation. D O y The Gov-
    ernor of Texas has taken an active interest in
    the welfare of these Indians and the protection
    and development of their timber resource. He has
Honorable Raymond W. Vowell, page 3   W-327)


    urged that a complete management program be devel-
    oped for the utilization and conservation of this
    timber resource. In the negotiations between
    representatives of the State of Texas and the Ru-
    reau of Indian Affairs the representatives of the
    State have indicated a willingness on its part to
    undertake, without cost to the United States, the
    complete management of the Indian timber land for
    the benefit of the tribe,"
          The Committee Report also contains a reference to a
unanimous resolution adopted by the Alabama and Coushatta tribes
of Texas on February 13, 19539 wherein the tribes voted "to au-
thorize the great State of Texas to assume full responsibility
for the management, protection, and conservation of our forest
resources by applying to our reservation the policies and prac-
tices followed by the State in the management of the State
forests."
          In 1938 the Alabama and Coushatta Indians adopted a
Constitution which was approved by the Secretary of the Interior
in accordance with Title 2F9 Section 476, U,S,C,, which provides
as follows:
         "Any Indian tribe or tribes, residing on the
    same reservation, shali have the right to organize
    for its common welfare, and may adopt an approprlate
    constitution and bylaws, which shall become effec-
    tive when ratified by a majority vote of the aduit
    members of the tribe or of the adult Indians resid-
    ing on such reservation, as the case may be, at a
    special election authorized and called by the Secre-
    tary of the Interior under such rules and regula-
    tions as he may prescribe., Such constitution and
    bylaws when ratified as aforesaid and approved.by
    the Secretary of the Interior shall be revocable by
    an election open to the same voters and conducted
    in the same manner as hereinabove provided, Amend-
    ments to the constitution and bylaws may be ratified
    and approved by the Secretary in the same manner as
    the original constitution and bylaws,
          "In addition to all powers vested in any Indian
     tribe or tribal council by existing law, the consti-
     tution adopted by said tribe shall also vest in such
     tribe or its tribal council the following rights and
     powers: To employ legal counsel the choice of coun-
     sel and fixing of fees to be subject to the approval
     of the Secretary of the Interior; to prevent the sale,
. .   .




          Honorable Raymond W. Vowell, Page 4   WJ-   327)


               disposition, lease, or encumbrance of tribal
               lands, interests in lands, or other tribal assets
               without the consent of the tribe; and to negotiate
               with the Federal, State and local Governments.
               The Secretary of the Interior shall advise such
               tribe or its tribal council of all appropriation
               estimates or Federal projects for the benefit of
               the tribe prior to the submission of such esti-
               mates to the Bureau of the Budget and the Congress."
                    Notice particularly the rights of the tribe under the
          second paragraph above, as to their approval of the disposition
          of any tribal assets. The 3,071 acres of land here involved
          were conveyed to the State of Texas in trust for the Alabama and
          Coushatta Tribes of Texas under Title 25, Section 721, U.S.C.,
          which reads as follows:
                    "The Secretary of the Interior is authorized
               to convey to the State of Texas the lands held in
               trust by the United States for the tribe of Indians
               organized and known as the Alabama and Coushatta
               Tribes of Texas, located in Polk County, Texas; and
               such tribe is authorized to convey to the State of
               Texas the lands purchased for and deeded to the
               Alabama Indians in accordance with an act of the
               legislature of the State of Texas, approved Febru-
               ary 3s 1854, located in Polk County, Texas, All of
               the lands so conveyed shall be held by the State of
               Texas in trust for the benefit of the Indians of the
               Alabama and Coushatta Tribes of Texas, subject to
               such conditions regarding management and use as the
               State of Texas may prescribe and the disposition of
               such lands shall be subject to approval of a major-
               ity of the adult members of the Alabama and Coushatta
               Tribes of Texas."
                    Title 25, Section 723, U.S,C, provides for the contin-
          uation of ,the Constitution and bylaws OF the Alabama and Cou-
          shatta Tribes and reads as follows:
                    "Effective on the date of the proclamation
               provided for in section 722 of this title, all pow-
               ers of the Secretary of the Interior or any other
               officer of the United States to take, review, or
               approve any action under the constitution and bylaws
               of the Alabama and Coushatta Tribes of Texas approved
               on August 19 1938    ursuant to sections 4,61 k62 463,
               464--473 47c 475’ {76--478 and 479 of thi; titie
               are terminate:. AAy powers :onferred upon the trfbi
.




    Honorable Raymond W. Vowell, page 5   (WW-327)


        by its constitution and bylaws that are incon-
        sistent with the provisions of this Act are
        terminated. Such termination shall not affect
        the power of the tribe to take any action under
        its constitution and bylaws that is consistent
        with section 721--728 of this title without the
        participation of the Secretary or other officer
        of the United States in such action.n
               From these statutes it is our opinion that the Federal
    Government did not intend to grant nor the State of Texas to as-
    sume any powers as trustee over said lands not previously exer-
    cised by the Federal Government. The lands and all tribal assets
    are the property of the Alabama and Coushatta Tribes, and any
    disposition of these assets is subject to the approval of a ma-
    jority of the Indians. Consequently, it is our opinion that any
    sale .of the timber from said lands is subject to the approval of
    the tribes and receipts from such sale should be the property of
    said tribes.
              From the foregoing and in the light of the history of
    the legislation, both State and Federal, it is our opinion that
    a timber management program involves the disposition of lands
    and assets of the Alabama and Coushatta Indians and your Board
    is not authorized to conduct such a program without the approval
    of said Indians.
              As to your remaining questions, we deem it sufficient
    to say that the whole program should be approved by the Indians
    including method of selling timber, method of financing program,
    and disposition of proceeds from sale of timber.
                                    SUMMARY
              The Board for Texas State Hospitals and Spe-
         cial Schools may not conduct a timber management
         program on the 3,071-acre tract of land owned by
         the Alabama and Coushatta Indians, without the
         approval of said Indians. The program should be
         submitted to the Indians for their approval and
         should include the method of financing said prog-
         ram9 method and procedure for selling timber, and
         plan for disposition of all proceeds from the sale
         of timber.
                                      Very truly yours,
                                      WILL WILSON



    GCJr:pf:wb
..,   .




          Honorable Raymond W. Vowell,   page 6   (WW-327)


          APPROVED:

          OPINION COMMITTEE
          Geo. P. Blackburn, Chairman
          J. Mark McLaughlin
          Mrs.;Marietta McGregor Payne
          Leonard Passmore
          REVIEWED FOR THE ATTORNEY GENERAL
          By:   Arthur Sandlin